                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-345-FDW-DCK

 JAMES EDWARD SNYDER,                                     )
                                                          )
                 Plaintiff,                               )
                                                          )
     v.                                                   )   ORDER
                                                          )
 KEYSTONE POWDERED METAL                                  )
 COMPANY, DIVERSIFIED OF THE                              )
 CAROLINAS, INC., and                                     )
 DIVERSIFIED EQUIPMENT OF THE                             )
 CAROLINAS, INC. ,                                        )
                                                          )
                 Defendants.                              )
                                                          )


          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 26) filed by Stephen Jenkins Bell , concerning Julie L. Moore,

on May 7, 2021. Julie L. Moore seeks to appear as counsel pro hac vice for Plaintiff. Upon review

and consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 26) is GRANTED. Julie L. Moore

is hereby admitted pro hac vice to represent Plaintiff.


                                 Signed: May 7, 2021
